       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 1 of 36




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION


LBH Engineers, LLC,

       Plaintiff,

v.                                        CIVIL ACTION NO. ____________
Archer Western Contractors, LLC,             JURY TRIAL DEMANDED
Archer Western Construction, LLC,
Hubbard Construction Company,
Northwest Express Roadbuilders,
Parsons Corporation,
Parsons Transportation Group Inc.,
Heath & Lineback Engineers, Inc.,
Georgia Department of Transportation,
and State Road and Tollway Authority.

       Defendants.


                    PLAINTIFF’S ORIGINAL COMPLAINT
                       FOR PATENT INFRINGEMENT

      Plaintiff LBH Engineers, LLC (“LBH”) files this Complaint against Archer

Western Contractors, LLC, Archer Western Construction, LLC, Hubbard

Construction Company, Northwest Express Roadbuilders, Parsons Corporation,

Parsons Transportation Group Inc., Heath & Lineback Engineers, Inc., Georgia

Department of Transportation, and State Road and Tollway Authority (collectively,
        Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 2 of 36




the “Defendants”) for infringement of U.S. Patent No. 8,578,537 (“the ’537

Patent”). Attached as Exhibit A is a true and correct copy of the ’537 patent.

                                 THE PARTIES

      1.     LBH is a Texas limited liability company with its principal place of

business in Grapevine, Texas.

      2.     Archer Western Contractors, LLC (“AW Contractors”) is a limited

liability company existing under the laws of the state of Delaware. AW

Contractors is a wholly owned subsidiary of The Walsh Group, Ltd. The corporate

headquarters of AW Contractors is located at 2410 Paces Ferry Road, Suite 600,

Atlanta, Georgia 30339. AW Contractors does business in the State of Georgia

and in the Northern District of Georgia and may be served with process via

Corporation Service Company at 40 Technology Parkway South, Suite 300,

Norcross, Georgia 30092.

      3.     Archer Western Construction, LLC (“AW Construction”). AW

Construction is a wholly owned subsidiary of The Walsh Group, Ltd. The

corporate headquarters of AW Construction is located at 2410 Paces Ferry Road,

Suite 600, Atlanta, Georgia 30339. AW Construction does business in the State of

Georgia and in the Northern District of Georgia and may be served with process




                                         2
        Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 3 of 36




via Corporation Service Company at 40 Technology Parkway South, Suite 300,

Norcross, Georgia 30092.

      4.    AW Contractors and AW Construction are referred to collectively in

this Complaint as “Archer Western.”

      5.    Hubbard Construction Company (“Hubbard”) is a corporation formed

under the laws of the state of Florida. Hubbard does business in the State of

Georgia and in the Northern District of Georgia. It operated at 881 Franklin Road,

Suite 405, Marietta, Georgia 30067 during the term of the construction project that

is the subject of this lawsuit. Hubbard may be served with process via Corporate

Creations Network Inc. at 2985 Parkway, 1st Floor, Marietta, Georgia 30066.

      6.    Northwest Express Roadbuilders (“NWER”) was, and on information

and belief remains, a joint venture comprising AW Contractors and/or Archer

Western, on the one hand, and Hubbard, on the other hand, with AW Contractors

and/or Archer Western owning a controlling interest. NWER’s principal place of

business was, and remains, 881 Franklin Road, Suite 405, Marietta, Georgia

30067. NWER has done, and does, business in the State of Georgia and in the

Northern District of Georgia. NWER was formed for purposes of the specific

construction project made the subject of this lawsuit. NWER may be served with

process through Archer Western’s registered agent, Corporation Service Company,


                                         3
        Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 4 of 36




at 40 Technology Parkway South, Suite 300, Norcross, Georgia 30092 and/or

through NWER’s registered agent, Katherine Barton, at 2004 Creek Pointe Way,

Villa Rica, Georgia 30180.

      7.    Parsons Corporation is a corporation existing under the laws of the

state of Delaware. Parsons Corporation has an office for itself and various

subsidiaries at 3577 Parkway Lane, Building 5, Suite 100, Peachtree Corners,

Georgia 30092. Parsons Corporation does business in the State of Georgia and in

the Northern District of Georgia and may be served with process through its

registered agent, The Corporation Trust Company, at Corporation Trust Center,

1209 Orange Street, Wilmington, DE 19801.

      8.    Parsons Transportation Group Inc. (“PTG”) is a corporation existing

under the laws of the state of Illinois. PTG is a wholly owned subsidiary of

Parsons Corporation. PTG has an office at 3577 Parkway Lane, Building 5, Suite

100, Peachtree Corners, Georgia 30092. PTG does business in the State of

Georgia and in the Northern District of Georgia and may be served with process

via CT Corporation System at 289 S. Culver St., Lawrenceville, Georgia 30046.

      9.    Parsons Corporation and PTG are referred to collectively in this

Complaint as “Parsons.”




                                         4
        Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 5 of 36




      10.    Heath & Lineback Engineers, Inc. (“Heath & Lineback”) is a

corporation existing under the laws of the state of Georgia. Heath & Lineback is

headquartered at 2390 Canton Road, Building 200, Marietta, Georgia 30066.

Heath & Lineback does business in the State of Georgia and in the Northern

District of Georgia and may be served with process through its registered agent,

John Alan Heath, at 2390 Canton Road, Building 200, Marietta, GA 30066.

      11.    The Georgia Department of Transportation (“GDOT”) is an entity of

the State of Georgia. GDOT is located at One Georgia Center, 600 West Peachtree

Street NW, Atlanta, Georgia 30308. GDOT does business in the State of Georgia

and in the Northern District of Georgia and may be served with process through its

Commissioner, Russell R. McMurry, at One Georgia Center, 600 West Peachtree

Street NW, 23rd Floor, Atlanta, Georgia 30308.

      12.    The State Road and Tollway Authority (“SRTA”) is a state-level,

independent public corporation created by the Georgia General Assembly to

operate tolled transportation facilities within the State of Georgia and act as the

State’s transportation financing arm. SRTA is located at 245 Peachtree Center

Ave., NE, Suite 2200, Atlanta, Georgia 30303. SRTA does business in the State of

Georgia and in the Northern District of Georgia and may be served with process




                                           5
        Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 6 of 36




through its Executive Director, Christopher Tomlinson, at 245 Peachtree Center

Ave., NE, Suite 2200, Atlanta, Georgia 30303.

                           JURISDICTION AND VENUE

       13.    This lawsuit arises under the patent laws of the United States, namely

35 U.S.C. §§ 271, 281, and 284-285, among others.

       14.    This Court has subject matter jurisdiction over LBH’s patent

infringement claims pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       15.    Venue is proper in this judicial district pursuant to 28 U.S.C. §

1400(b). On information and belief, each Defendant has committed acts of

infringement in this judicial district and has regular and established places of

business in this judicial district.

       16.    On information and belief, each Defendant is subject to this Court’s

specific and general personal jurisdiction pursuant to due process, due at least to

their substantial business in this State and judicial district, including: (a) at least

part of their infringing activities alleged herein; and (b) regularly doing or

soliciting business, engaging in other persistent conduct, and/or deriving

substantial revenue from goods sold and services provided to the State of Georgia

and Georgia residents.




                                            6
        Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 7 of 36




                                  BACKGROUND

THE TECHNOLOGY AND ITS BENEFITS

      17.     Matthew Tyler Ley, Ph.D. is the sole inventor of the ’537 patent.

      18.     Dr. Ley is an accomplished Professor of Structural Engineering at

Oklahoma State University and a named inventor of multiple patents.

      19.     Dr. Ley is an expert and pioneer in the fields of structural and

concrete materials engineering. Dr. Ley’s biographical data is accessible at

https://cive.okstate.edu/node/103 and http://www.tylerley.com/.

      20.     Dr. Ley invented revolutionary technology related to concrete beams

used in the construction industry, including those deployed in roadway bridge and

overpass construction. Among other things, Dr. Ley recognized that concrete

beams for roadway bridges and overpasses, which can weigh over 400 tons, can be

manufactured in phases resulting in numerous advantages over conventional

approaches.

      21.     From a technical standpoint, Dr. Ley’s revolutionary technology

involves constructing a precast structural concrete portion of a concrete beam that

is sufficiently strong to support its own weight, and then placing it onto one or

more set-in-place columns (the “one or more columns”). After the precast

structural concrete portion is placed onto the one or more columns, fresh concrete


                                           7
        Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 8 of 36




is poured on the precast structural concrete portion utilizing temporary formwork

(the “poured-in-place structural concrete portion” or “poured-in-place portion”),

where the precast structural concrete portion is sufficiently strong to support the

moment load produced by the fresh concrete. Reinforcing material extending from

the precast structural concrete portion into the poured-in-place portion is used,

such that the precast structural portion and the poured-in-place portion form an

integrated structural concrete beam in the shape of an inverted-T.

      22.    Dr. Ley filed the subject patent application on December 30, 2005.

Claim 2 was deemed allowable on March 29, 2013. All claims were allowed in an

Examiner interview on June 25, 2013 and memorialized in a written

communication on July 9, 2013, resulting in formal issuance of the ’537 patent on

November 12, 2013. Dr. Ley’s partially precast concrete beam inventions are

recited in claims 1-7 of the ’537 patent (hereinafter, the “Partially Precast Concrete

Beam Technology”).

      23.    The substantial significance of the Partially Precast Concrete Beam

Technology is readily apparent. Conventional construction of a 500-ton wholly

precast concrete beam requires a crane capable of carrying a 500+ ton dead load.

In contrast, Dr. Ley’s precast structural concrete portion implemented as part of the

Partially Precast Concrete Beam Technology is a fraction of the weight of the


                                          8
        Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 9 of 36




wholly precast concrete beam. Thus, placement of the precast structural concrete

portion only requires a crane with, for instance, a 300-ton dead load capacity.

      24.    Notably, a crane with a higher dead load capacity (e.g., 500+ ton) is

substantially larger in size and inordinately more expensive to buy, lease, or

operate than a crane requiring only a fraction of such dead load capacity. A

smaller crane with a 300-ton dead load capacity is nimbler and makes a smaller

footprint in a construction area, particularly as opposed to a crane with a 500+ ton

dead load capacity, and particularly in tight, topographically-challenged

construction areas.

      25.    Use of the Partially Precast Concrete Beam Technology also results in

substantially reduced traffic flow disruptions and shorter construction windows.

Indeed, traffic passing beneath an overpass being constructed needs to be

interrupted for only a few hours (typically overnight) while a precast structural

concrete portion is set in place atop one or more columns. After the precast

structural concrete portion is placed onto the one or more columns, no shoring or

formwork extending below the precast structural concrete portion is necessary.

This is because the precast structural concrete portion is sufficiently strong to

support its own weight, as well as the moment load produced by pouring the fresh

concrete of the poured-in-place portion. The poured-in-place portion is formed


                                           9
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 10 of 36




using the Partially Precast Concrete Beam Technology, such that traffic is allowed

to move freely beneath the beam at a maximum clearance height. Compare this to

conventional approaches where construction of a concrete beam can result in

traffic disruptions lasting days or even weeks. Such conventional approaches

include utilizing massive formwork and shoring that extend substantially below the

beam thus reducing the clearance height necessary for vehicles to pass below. It

follows that overhead expenses associated with construction staff, shoring,

formwork, and the like, for each concrete beam, is significantly higher than those

same expenses associated with the Partially Precast Concrete Beam Technology.

      26.   As further detailed below, owners of roadway bridge or overpass

construction projects confronting challenging terrain and other environmental

factors, budgetary concerns, and time constraints give significant consideration and

weight to solutions incorporating the Partially Precast Concrete Beam Technology,

and its attendant advantages, over conventional solutions incorporating only

traditional construction methods.

LBH ENGINEERS, LLC

      27.   As a junior engineer, Dr. Ley established a friendship with Ralph

Browne (Dr. Ley’s mentor at the time). Mr. Browne has worked in highway

construction and bridge design his entire career and considers Dr. Ley to be one of


                                        10
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 11 of 36




the foremost experts in the field. Once Dr. Ley filed his patent application directed

to his Partially Precast Concrete Beam Technology, Mr. Browne provided critical

financial assistance that allowed Dr. Ley to fund his patent prosecution through the

’537 patent’s issuance.

      28.    Mr. Browne also endorsed Dr. Ley and his prowess to his friend and

colleague, David Head. Like Mr. Browne, Mr. Head has spent his entire career in

roadway bridge design and construction and recognized the value of Dr. Ley’s

Partially Precast Concrete Beam Technology. This prompted Mr. Head to join Mr.

Browne in providing Dr. Ley the aforementioned financial support.

      29.    From that point forward, Dr. Ley, Mr. Browne, and Mr. Head became

business partners whose primary objective was the adoption and commercialization

of Dr. Ley’s inventions, including the Partially Precast Concrete Beam

Technology. Dr. Ley, Mr. Browne, and Mr. Head are now the constituent

members of LBH Engineers, LLC.

THE BORDER HIGHWAY WEST PROJECT

      30.    The remarkable story of indefensible actions taken by Archer

Western, Parsons, and NWER starts with the Border Highway West Project. Just

months prior to issuance of the ’537 patent, Mr. Browne and Mr. Head sought to

help Dr. Ley commercialize the Partially Precast Concrete Beam Technology. Mr.


                                         11
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 12 of 36




Browne and Mr. Head were working for a contractor involved in submitting a joint

proposal on the so-called Border Highway West Project, a highway design and

construction project in El Paso, Texas. The joint proposal was spearheaded by two

industry behemoths, Archer Western and Parsons.

      31.    As part of this collaborative effort, Mr. Browne fully disclosed (in

confidence) the design of the Partially Precast Concrete Beam Technology to a

number of individuals from Archer Western (the prime contractor), Parsons, and

Sundt Construction, Inc. (“Sundt”) (collectively, “the Border Highway West

Parties”). As one example, Mr. Browne prepared a PowerPoint presentation/pitch

regarding implementation of the Partially Precast Concrete Beam Technology that

he delivered, in-person, to the Border Highway West Parties. A copy of the

PowerPoint presentation (the “Border Highway West Presentation”) disclosing the

Partially Precast Concrete Beam Technology, and elucidating certain of its

benefits, is attached to this Complaint as Exhibit B.

      32.    Specifically, Mr. Browne (with supporting commentary from Mr.

Head) delivered the presentation to, at least, Joe Lee, Kenny Crabb, Dustin

McGrath, and Clayton Sorrells of Archer Western; Anthony Joseph Widacki, Chris

Gilstrap, and William Dooley of Parsons; and Fred Stone and Shane Malkowski of




                                         12
          Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 13 of 36




Sundt. Mr. Browne subsequently emailed the Border Highway West Presentation

to, at least, Parsons’ chief bridge engineer, Mr. Dooley, on July 15, 2013.

      33.     The Border Highway West Presentation identified on the first slide

what would soon become the ’537 patent by its U.S. Publication Number and made

clear that the patent claims had been allowed by the Patent Office. In substance,

the Border Highway West Presentation included detailed schematics illustrating

precisely how to create the inventive precast concrete beam embodied in the patent

claims.

      34.     Sundt reacted positively to the Border Highway West Presentation

and the possibility of including the technology in the bid for the Border Highway

West Project. On the other hand, Archer Western and Parsons reacted negatively,

criticizing the Partially Precast Concrete Beam Technology as unproven. Because

of their relative clout, Archer Western and Parsons carried the day, and the

Partially Precast Concrete Beam Technology was not included in bid documents.

The joint bid did not win the Border Highway West Project.

THE NORTHWEST CORRIDOR EXPRESS LANES PROJECT

      35.     In 2013, GDOT and/or SRTA accepted proposals for a massive

tollway bridge design in the greater Atlanta, Georgia area referred to as the

Northwest Corridor Express Lanes (the “NWC Tollway”).


                                         13
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 14 of 36




      36.   Archer Western and Hubbard formed NWER to serve as the prime

contractor in pursuit of the NWC Tollway Project that included design and

construction of approximately 40 bridges and 241 bridge columns. NWER then

formed a collaborative team of subcontractors including, but not limited to,

Parsons, as lead designer for the NWC Tollway, and Heath & Lineback

(collectively, the “NWC Tollway Parties”). Dr. Ley, Mr. Browne, and Mr. Head

were neither included in, nor involved with, the bid team.

      37.   GDOT and/or SRTA awarded the NWC Tollway Project to the NWC

Tollway Parties on or around July 23, 2013. See https://www.enr.com/articles/

11998-georgia-picks-archer-western-hubbard-team-for-840m-p3-project. The

contract for the NWC Tollway was executed by NWER and GDOT and/or SRTA

on or around November 2013. On information and belief, the NWC Tollway

Parties provided certain design concepts to GDOT and/or SRTA prior to being

awarded the project, but the bulk of the project-specific design work was carried

out subsequent to the award.

      38.   The NWC Tollway was designed and constructed using Plaintiff

LBH’s Partially Precast Concrete Beam Technology at substantial cost savings to

Defendants. This is the same technology that was previously disclosed to Archer

Western, Parsons, and NWER (via Archer Western). The NWC Tollway Parties,


                                        14
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 15 of 36




which includes NWER, were not authorized to use LBH’s patented Partially

Precast Concrete Beam Technology.

      39.    At least $110 million was saved on the construction of the NWC

Tollway by using “innovative designs and alternative technical concepts,” which

include, in substantial part, the Partially Precast Concrete Beam Technology. See

https://www.parsons.com/2018/10/parsons -northwest-corridor-express-lanes-

project-no-1-roads-bridges-top-10-roads/.

      40.    Indeed, the NWC Tollway Project was selected as the No. 1 project on

Roads & Bridges Top 10 Roads of 2018 list. See id. According to Parsons, “This

[NWC Tollway] project [] embodied the true spirit of design-build delivery at a

scale that has never been seen before in Georgia. The quality, schedule, and

financial performance on this project are setting the bar for future mega-design-

build project delivery within Georgia and around the country.” Id.

      41.    The NWC Tollway opened to traffic in September 2018 amid

substantial fanfare. Attached as Exhibit C is an article written by a senior manager

from Parsons published in Aspire magazine in the spring of 2019. The article lays

out details of the NWC Tollway. Notably, pages 18 and 19 of the article—

beginning under the heading of “Precast, Post-Tensioned Straddle Bent Caps”—

disclose (among other things) schematics of the inventive Partially Precast


                                         15
           Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 16 of 36




Concrete Beam Technology essentially lifted from the Border Highway West

Presentation.

       42.     The article is not only a notable admission of patent infringement, but

serves as a brash public disclosure of the Partially Precast Concrete Beam

Technology (without attribution to LBH, Dr. Ley, Mr. Browne, or Mr. Head) that

may well encourage others in the industry to deploy the solution, or contact one or

more Defendants to deploy the solution for a different project.

       43.     The NWC Tollway ultimately won a number of prestigious industry

awards, including for the best bridge with a main span of more than 150 feet. See

Exhibit D, entitled “2019 PCI Design Awards.”

       44.     GDOT and/or SRTA estimate that approximately 16.9 million trips

are taken using the NWC Tollway each year.

       45.     GDOT and/or SRTA charge tolls to drivers using the NWC Tollway

based on dynamic pricing, where drivers are charged more during periods of heavy

traffic.

       46.     Archer Western, Parsons, and NWER (and possibly other Defendants)

knowingly and intentionally stole, made, offered for sale, sold, and used Plaintiff

LBH’s Partially Precast Concrete Beam Technology without any attempt to seek a




                                           16
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 17 of 36




license from, or to compensate, LBH, Dr. Ley, Mr. Browne, or Mr. Head for its

inclusion and deployment in the NWC Tollway Project.

      47.    On information and belief, at least Archer Western and Parsons

continue to offer to sell, sell, and implement the Partially Precast Concrete Beam

Technology in active and prospective projects in knowing violation of Plaintiff

LBH’s rights.

      48.    Among other things, Archer Western, Parsons, and NWER have been

falsely recognized as pioneers in their industry resulting in substantial, unearned

goodwill in the form of free press, prestigious awards, and other praise and

accolades for the Partially Precast Concrete Beam Technology. Archer Western,

Parsons, and NWER have made no attempt to properly attribute the Partially

Precast Concrete Beam Technology to Dr. Ley or LBH.

SPECIFIC AWARDS AND RECOGNITION FOR THE NWC TOLLWAY

      49.    Archer Western, Parsons, and NWER have accepted numerous

awards, received substantial praise and recognition, and generated valuable

goodwill stemming from their work on the NWC Tollway. Such awards,

accolades, and goodwill were made possible largely (if not entirely) on the strength

of Plaintiff LBH’s Partially Precast Concrete Beam Technology.

      50.    The awards and recognition include, at least, the following:


                                         17
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 18 of 36




                 No. 1 project on Roads & Bridges Magazine’s 2018
                  Top 10 Roads list

                 Georgia Engineering Excellence Award Winner in
                  Transportation

                 Georgia Partnership for Transportation Quality
                  Preconstruction Design Award Grand Prize Winner

                 Precast Concrete Institute 2019 Design Award: Best
                  Bridge with Main Span More Than 150 Feet

      51.    The award for the Roads & Bridges #1 Road explicitly highlights the

Partially Precast Concrete Beam Technology as integral to achieving such a lofty

industry distinction:




See https://www.roadsbridges.com/no-1-northwest-corridor-express-lanes.


                                       18
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 19 of 36




      52.   Similarly, the Precast Concrete Institute 2019 Design Award for “Best

Bridge with Main Span More Than 150 Feet” explicitly highlights the Partially

Precast Concrete Beam Technology, as shown in the following photos:




                                       19
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 20 of 36




See https://www.pci.org/PCI/Project_Resources/Project_Profile/Project_Profile

_Details.aspx?ID=220333; and https://youtu.be/zawNfjeeGcY.

      53.     The 2019 PCI Design Award also highlights many of the obstacles

associated with the NWC Tollway and credits the advantages that Defendants

realized through use of Plaintiff LBH’s Partially Precast Concrete Beam

Technology:




                                        20
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 21 of 36




See https://www.pci.org/PCI/Project_Resources/Project_Profile/Project_Profile

_Details.aspx?ID=220333.




                                       21
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 22 of 36




THE ACCUSED BEAMS

      54.    The Accused Beams include any concrete beams that utilize Plaintiff

LBH’s Partially Precast Concrete Beam Technology, including any concrete beams

that infringe at least one claim of the ’537 patent. This includes, but is not limited

to, any partially precast inverted-T concrete beams, partially precast inverted-T

hammerhead concrete beams, partially precast inverted-T straddle bent concrete

beams, and any other partially precast inverted-T concrete beams utilized in the

NWC Tollway.

      55.    The Aspire magazine article attached as Exhibit C notes, particularly,

that “geometric constraints and the presence of existing roadways” prompted

implementation of Accused Beams, which were constructed using precast concrete

members erected on columns using two 300-metric-ton mobile hydraulic cranes.

See Ex. C at p. 18. The article explains that, to minimize traffic disruption, precast

concrete members were placed in merely a few hours during a temporary nighttime

shutdown from 11:00 p.m. to 4:00 a.m. Id. (emphasis added). Notably, in

describing construction of an Accused Beam, the article says that “the formwork

for the cast-in-place portion of the bent cap was then lifted and connected to the

precast concrete section.” Id. It continued, “The cast-in-place [fresh] concrete




                                          22
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 23 of 36




was placed later with protection measures in place while traffic was maintained

below.” Id. (emphasis added).

      56.   A photograph of the precast structural concrete portion with

reinforcing material extending above an Accused Beam in the NWC Tollway is

included in the ASPIRE article as follows:




Id.

      57.   And a photograph of a completed Accused Beam in the NWC

Tollway is also included:




                                        23
        Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 24 of 36




Id. at p. 19.

       58.      The article further provides schematics for an Accused Beam used in

the NWC Tollway:




                                          24
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 25 of 36




Id.

      59.    The Accused Beams constructed for the NWC Tollway are owned by

GDOT and/or SRTA.

                                     COUNT I

              (INFRINGEMENT OF U.S. PATENT NO. 8,578,537)

      60.    Plaintiff LBH incorporates paragraphs 1 through 59 herein by

reference.

      61.    LBH is the assignee of the ’537 patent, entitled “Partially

Prefabricated Structural Concrete Beam,” with ownership of all substantial rights,



                                         25
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 26 of 36




including the right to exclude others and to enforce, sue, and recover damages for

past, present, and future infringements.

      62.    The ’537 patent is valid, enforceable, and was duly issued in full

compliance with Title 35 of the United States Code.

      63.    Defendants Archer Western, Parsons, NWER, Hubbard, Heath &

Lineback, GDOT, and SRTA have directly infringed and/or indirectly infringed,

and continue to directly infringe and/or indirectly infringe, claims 1-7 of the ’537

patent in this judicial district and elsewhere in the United States, without the

consent or authorization of LBH or its members, by, among other things, making,

using, offering for sale, and/or selling the Accused Beams.

      64.     Defendants GDOT and/or SRTA directly infringed and/or indirectly

infringed, and continue to directly infringe and/or indirectly infringe, claims 1-7 of

the ’537 patent in this judicial district and elsewhere in Georgia and the United

States, without the consent or authorization of LBH or its members, by, among

other things, their use of the Accused Beams, and/or the bridges and overpasses

constructed with Accused Beams (e.g., the NWC Tollway), for revenue-generating

infrastructure, whereby GDOT and/or SRTA charge customers (e.g., drivers who

are charged tolls) for their use of the subject bridges and overpasses of the NWC

Tollway.


                                           26
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 27 of 36




      65.    Specifically, each Accused Beam infringes claims 1-7 of the ’537

patent as each Accused Beam comprises a precast structural concrete portion and a

poured-in-place structural concrete portion that is at least ten percent (or more,

depending on the claim at issue) of the total weight of the Accused Beam. Each

Accused Beam comprises reinforcing material extending from the precast

structural concrete portion into the poured-in-place structural concrete portion.

The poured-in-place structural concrete portion of each Accused Beam is

constructed utilizing temporary formwork. The precast structural concrete portion

of each Accused Beam is sufficiently strong to support the moment load produced

by the placement of fresh concrete of the poured-in-place portion and the self-

weight of the precast structural concrete portion itself. And each Accused Beam is

an inverted-T beam.

      66.    The infringement of the Accused Beams relative to the limitations of

claims 1-7 of the ’537 patent is also set forth in the infringement claim chart

attached to this Complaint as Exhibit E. LBH fully incorporates Exhibit E by

reference.

      67.    All Defendants have actual notice of the ’537 patent by at least the

date of service of this original Complaint. Archer Western, Parsons, and NWER

(via Archer Western) had actual notice of at least the subject matter and material


                                          27
          Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 28 of 36




limitations of the claims of the ’537 patent no later than July 15, 2013. This

includes actual notice of the published patent application (see Ex. B) and the fact

that the claims of the ’537 patent had been allowed and would issue in the near

future.

      68.     Defendants know (and have known) that their actions have, and

continue to, actively induce direct infringements by others.

      69.     Defendants Archer Western, Parsons, NWER, GDOT, and SRTA are

liable for indirect infringement of the ’537 patent because they induced, and

continue to induce, direct infringements of the ’537 patent by customers (e.g.,

drivers who are charged tolls) who use the Accused Beams and/or the bridges and

overpasses comprising the Accused Beams (e.g., the NWC Tollway). Defendants

Archer Western, Parsons, NWER, GDOT, and SRTA knowingly induced, and

continue to induce, these infringing acts with the specific intent of encouraging

such infringements by the customers. Indeed, the singular purpose for constructing

the Accused Beams was, and is, to encourage such customers to use the Accused

Beams and/or the bridges and overpasses comprising the Accused Beams (e.g., the

NWC Tollway). The Accused Beams and/or the bridges and overpasses

comprising the Accused Beams (e.g., the NWC Tollway) are openly and publicly




                                         28
        Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 29 of 36




accessible to all customers who pay a price for access, and such accessibility is

openly and publicly advertised and encouraged.

       70.    Defendants Archer Western, Parsons, and NWER are liable for

indirect infringement of the ’537 patent because they induced, and continue to

induce, direct infringement of the ’537 patent by GDOT and/or SRTA through

GDOT’s and/or SRTA’s use of the Accused Beams and/or the bridges and

overpasses comprising the Accused Beams (e.g., the NWC Tollway) for their

regional, publicly-accessible, revenue-generating infrastructure. Defendants

Archer Western, Parsons, and NWER knowingly induced, and continue to induce,

these infringing acts with the specific intent of encouraging such infringements by

GDOT and/or SRTA, where Archer Western, Parsons, and NWER knew that

GDOT and/or SRTA would use the Accused Beams and/or the bridges and

overpasses comprising the Accused Beams (e.g., the NWC Tollway) for such

critical infrastructure.

       71.    Defendants Archer Western, Parsons, and NWER are liable for

indirect infringement of the ’537 patent because they induced, and continue to

induce, direct infringements of the ’537 patent by GDOT and/or SRTA who offer

to sell and sell to their customers (e.g., drivers who are charged tolls) access to the

bridges and overpasses of the NWC Tollway, which are comprised of Accused


                                          29
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 30 of 36




Beams. Defendants Archer Western, Parsons, and NWER knowingly induced, and

continue to induce, these infringing acts with the specific intent of encouraging

such infringements by GDOT and/or SRTA, where Archer Western, Parsons, and

NWER knew that GDOT and/or SRTA would offer to sell, and sell, the

aforementioned tollway services, and that such was both (i) the impetus for GDOT

and/or SRTA to engage the NWC Tollway Parties to construct the NWC Tollway

and (ii) the ultimate mechanism by which GDOT and/or SRTA would monetize

the NWC Tollway Project.

      72.    All Defendants have made, used, offered for sale, and/or sold, and

continue to make, use, offer for sale, and/or sell, the Accused Beams, as

particularly described in this Count, pursuant to one or more contractual

agreements between and/or among them, at least as to the NWC Tollway.

Accordingly, Defendants are jointly, severally, and/or alternatively liable for the

various infringements described in this Count.

      73.    Plaintiff LBH has been damaged as a result of Defendants’ infringing

conduct described in this Count. Defendants are, thus, liable to LBH in an amount

that adequately compensates it for Defendants’ infringements, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court under both 35 U.S.C § 154(d) and 35 U.S.C. § 284.


                                         30
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 31 of 36




                             JOINDER OF PARTIES

      74.    LBH incorporates paragraphs 1 through 73 herein by reference.

      75.    Defendants Archer Western, Parsons, NWER, Hubbard, Heath &

Lineback, GDOT, and SRTA have each made, had made, used, offered to sell,

and/or sold the Accused Beams and attendant services, at least for the NWC

Tollway. Indeed, all Defendants have made, used, offered for sale, and/or sold,

and continue to make, use, offer for sale, and/or sell, the Accused Beams, as

particularly described in Count I herein, pursuant to one or more contractual

agreements between and/or among them, at least as to the NWC Tollway.

      76.    Moreover, the alleged infringements of the ’537 patent set forth in

Count I arise out of the same transaction, occurrence, or series of transactions or

occurrences, relating to the making, using, offering for sale, and selling of the

Accused Beams and attendant services, at least with respect to the NWC Tollway.

      77.    For these reasons, questions of fact common to all Defendants will

arise in this lawsuit including, for example, as to Defendants’ patent infringement

by, or through, the making, using, offering for sale, and selling of the Accused

Beams and related services. This makes joinder of Archer Western, Parsons,

NWER, Hubbard, Heath & Lineback, GDOT, and SRTA in this lawsuit proper in

accordance with 35 U.S.C. § 299(a).


                                          31
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 32 of 36




                                 WILLFULNESS

      78.   LBH incorporates paragraphs 1 through 77 herein by reference.

      79.   Prior to the filing of the original Complaint, Defendants Archer

Western, Parsons, and NWER (via Archer Western) knew or should have known

of the ’537 patent, and knew or should have known that they infringed the ’537

patent’s claims. Indeed, at a minimum, they exercised willful blindness to the

existence of the ’537 patent and took deliberately wrongful steps to ignore

infringement of the ’537 patent when usurping LBH’s Partially Precast Concrete

Beam Technology.

      80.   In particular, Archer Western, Parsons, and NWER (via Archer

Western) have had knowledge of the explicit subject matter and limitations of the

claims of the ’537 patent and the Partially Precast Concrete Beam Technology

since at least July 15, 2013. Their knowledge includes detailed information about

the Partially Precast Concrete Beam Technology provided them by Mr. Browne

and/or Mr. Head in numerous discussions, and also includes information contained

in The Border Highway West Presentation, which identified on the first slide what

would soon become the ’537 patent by its U.S. Publication Number and made clear

that the patent claims had been allowed by the Patent Office.




                                        32
          Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 33 of 36




      81.     Despite having such knowledge, as well as knowledge that they are

directly and/or indirectly infringing claims of the ’537 patent, Archer Western,

Parsons, and NWER (via Archer Western) have nevertheless proceeded to infringe

the ’537 patent, and induce others to do the same, with full and complete

knowledge of the applicability of the ’537 patent and the Partially Precast Concrete

Beam Technology to the Accused Beams, without a license and without a good

faith belief that the claims of the ’537 patent are not infringed. As noted above,

this includes, but is not limited to, the collective willful blindness of Archer

Western, Parsons, and NWER, including their singular and collective refusal to

investigate whether the Accused Beams infringe the asserted claims of the ’537

patent.

      82.     For at least these reasons, Archer Western, Parsons, and NWER’s

infringing activities detailed in this Complaint have been, and continue to be,

willful, egregious, wanton, and deliberately in disregard of LBH’s rights, justifying

enhanced damages under 35 U.S.C. § 284 and attorneys’ fees and costs incurred in

prosecuting this action under 35 U.S.C. § 285.

                                  JURY DEMAND

      LBH hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules

of Civil Procedure.


                                          33
       Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 34 of 36




                            PRAYER FOR RELIEF

      Plaintiff LBH requests that the Court find in its favor and against

Defendants, and that the Court grant LBH the following relief:

         a. Judgment that one or more claims of the ’537 patent have been

            directly and/or indirectly infringed, either literally and/or under the

            doctrine of equivalents, by one or more Defendants and/or by others

            whose infringements have been induced by one or more Defendants;


         b. Judgment that Defendants account for and pay to LBH all damages to,

            and costs incurred by, LBH because of Defendants’ infringing

            activities and other conduct complained of herein;


         c. Judgment that Defendants account for and pay to LBH a reasonable,

            ongoing, post-judgment royalty because of Defendants’ infringing

            activities and other conduct complained of herein;


         d. That Archer Western, Parsons, and NWER’s direct and indirect

            infringements relative to the ’537 patent be found willful from the

            time that Defendants became aware of the infringing nature of their

            products and services, and that the Court award treble damages for the

            period of such willful infringement pursuant to 35 U.S.C. § 284;


                                         34
      Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 35 of 36




        e. Judgment that Archer Western, Parsons, and NWER’s direct and

           indirect infringements relative to the ’537 patent, and related conduct,

           constitute an exceptional case pursuant to 35 U.S.C. § 285 and that

           Archer Western, Parsons, and NWER are, therefore, liable for LBH’s

           attorneys’ fees and costs in prosecuting this action;


        f. That LBH be granted pre-judgment and post-judgment interest on the

           damages caused by Defendants’ infringing activities and other

           conduct complained of herein; and


        g. That LBH be granted such other and further relief, including equitable

           and/or injunctive relief, as the Court may deem just and proper under

           the circumstances.


Dated: October 4, 2019



                             Respectfully submitted,


                             /s/ Edward R. Nelson III
                             Edward R. Nelson III (Pro Hac Vice to be filed)
                             Texas Bar No. 00797142
                             John Murphy (Pro Hac Vice to be filed)
                             Texas Bar No. 24056024
                             Christopher G. Granaghan (Pro Hac Vice to be filed)
                             Texas Bar No. 24078585

                                       35
Case 1:19-cv-04477-LMM Document 1 Filed 10/04/19 Page 36 of 36




                    Brian P. Herrmann (Pro Hac Vice to be filed)
                    Texas Bar No. 24083174
                    ed@nbafirm.com
                    murphy@nbafirm.com
                    chris@nbafirm.com
                    brian@nbafirm.com
                    NELSON BUMGARDNER ALBRITTON P.C.
                    3131 West Seventh Street, Suite 300
                    Fort Worth, Texas 76107
                    Telephone: (817) 377-9111


                    /s/ Preston H. Heard
                    Preston H. Heard (Designated Local Counsel)
                    Georgia Bar No. 476319
                    Preston.Heard@wbd-us.com
                    WOMBLE BOND DICKINSON (US) LLP
                    271 17th Street, NW
                    Suite 2400
                    Atlanta, Georgia 30363-1017
                    Telephone: (404) 872-7000

                    ATTORNEYS FOR LBH ENGINEERS, LLC




                             36
